Order entered October 2, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00699-CR
                                     No. 05-19-00824-CR

                             JOSHUA LEWIS NEAL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                     Trial Court Cause No. F16-57003-X & F18-52038-X

                                          ORDER
        Before the Court is appellant’s September 20, 2019 motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief due on or before November 1,

2019.


                                                     /s/   LANA MYERS
                                                           JUSTICE